Citation Nr: 1728762	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right foot disability. 

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for nerve damage to right elbow.

4.  Entitlement to service connection for right hip condition.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for right lower extremity radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1980, including service in Korea. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2011 rating decision, the RO denied TDIU and the claim to reopen service connection for residual injury to right foot.  In the December 2014 rating decision, the RO denied service connection to nerve damage to right elbow, right hip condition, right knee condition, and right lower extremity radiculopathy.  

The Veteran had previously requested a hearing before a Veterans Law Judge; however, he canceled his request in November 2014.  

In a June 2015 decision, the Board denied entitlement to TDIU and whether new and material evidence had been received for a right foot disability, which, the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In February 2017, the Court, based on a Joint Motion for Remand, vacated the Board's denial and remanded the issues for further development. 


FINDINGS OF FACT

1.  The March 1981 rating decision which denied service connection for a right foot condition became final. 

2.  The evidence of record since March 1981 relates to an unestablished fact necessary to substantiate the claim for a right foot condition and raises a reasonable possibility of substantiating the claim. 

3.  The probative evidence of record does not show the Veteran's right foot disability, right knee condition, right hip condition, nerve damage to right elbow, and right lower extremity radiculopathy are a result of his in-service electrical accident, or that they are otherwise related to his period of service. 

4.  The Veteran does not have a service-connected disability which renders him unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The March 1981 rating decision denying service connection for a right foot disability became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for a right foot disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right foot condition have not been met.
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R § 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for a right hip condition have not been met.
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R § 3.102, 3.159, 3.303.

5.  The criteria for service connection for a right knee disability have not been met.
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107; 38 C.F.R § 3.102, 3.159, 3.303.

6.  The criteria for service connection for nerve damage to right elbow have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107; 38 C.F.R § 3.102, 3.159, 3.303.

7.  The criteria for service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5103; 38 C.F.R. §§ 3.303.

8.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence for Right Foot Disability 

The Veteran is seeking to reopen a previously denied claim of service connection for a right foot injury.  The claim originally stems from a March 1981 rating decision, where the RO denied service connection for right foot disability. 

On VA examination in February 1981, the Veteran complained of right foot pain, but the only identifiable abnormality was mid plantar hypertrophy with a roughened feel to palpation of both feet on the distal phalanx of the great toes and over the big toes.  At that time, the examiner concluded that the condition was due to rubbing from the sole of his shoe from long squatting during his job of welding.  The examiner further stated there was no objective finding for residuals from electrical burn to right foot. 

At the time of the March 1981 denial, the record confirmed the Veteran had been injured while on active service and currently had right foot skin symptoms; however, there was no evidence the Veteran's right foot disability was associated with his electrical injury. 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  

The Veteran did not appeal the RO's March 1981 denial of service connection.  Thus, the decision denying service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103 (2016).

Since the time of denial, VA has received numerous statements from the Veteran as well as additional medical records.  The Veteran has further been provided with several VA examinations since the March 1981 rating decision, and he has also submitted a March 2015 private medical opinion. 

As noted above, in February 2017, the Court issued an Order vacating and remanding the Board's June 2015 decision to comply with a February 2017 Joint Motion for Remand.  The Joint Motion for Remand requested that the Board consider a private medical opinion that was submitted to the Board on July 2, 2015 as it pertained to the petition to reopen a claim for service connection for a right foot disability.  

The medical evidence that was submitted to the Board on July 2, 2015 was a private medical opinion dated in March 2015.  The private physician, Dr. M., diagnosed the Veteran with lumbar radiculopathy with the possibility of complex regional syndrome type I of the right side.  He opined that it is as likely as not that the electrical injury could have led to the Veteran's changes in the nervous system that developed into his complex pain syndrome.  He also opined that it is at least as likely as not that the original electrical injury that caused the Veteran to have all the physical limitations during his last few years in service have progressed over time to his current status. 

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, when presuming credibility of the March 2015 private medical opinion, the Board finds that this evidence addresses the basis for the previous denial, namely, evidence that the Veteran's right foot disability was related to his in-service electrical injury, and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied. 

Based on the foregoing, as new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.
  
Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis: Right Foot Disability, Right Lower Extremity Radiculopathy, Right Hip Condition, Nerve Damage to Right Elbow, and Right Knee Condition 

The Veteran seeks service connection for a right foot disability, right lower extremity radiculopathy, a right hip condition, nerve damage to right elbow, and a right knee disability, which he believes were caused by his in-service electrical accident.  He filed claims for service connection in September 2013, which were denied in December 2014. 

The Veteran's service treatment records (STRs) do confirm the Veteran suffered from an accident in which he received electrical burns in August 1977.  The electricity entered through his right foot and caused burns on the bottom of his right foot.  However, an April 1980 separation examination shows the Veteran was in good health, with no mention of any residual issues to his right lower extremity, right hip, right elbow, and right knee.  Examinations of his upper and lower extremities and feet were normal.  Other than a plantar wart that was noted on the right sole of his foot, there were no other complaints from his accident or other problems regarding his extremities and feet at discharge. 

On VA examination in February 1981, the Veteran complained of right foot pain, but the only identifiable abnormality was mid plantar hypertrophy with a roughened feel to palpation of both feet on the distal phalanx of the great toes and over the big toes.  At that time, the examiner concluded that the condition was due to rubbing from the sole of his shoe from long squatting during his job of welding.  The examiner further stated there was no objective finding for residuals from electrical burn to right foot. 

In an April 2011 VA medical record, it was recorded that the Veteran had a callus on his right foot at the sole aspect of the distal first metatarsal and was tender to touch.  The record further noted that the Veteran had an abnormal diabetic foot examination.  

Following the Veteran's filing of his claim in September 2013, the Veteran was provided a VA examination in September 2014.  The examiner diagnosed the Veteran with arthralgia of the right hip, but with no functional loss.  Arthralgia of the right knee was also found, with no pain or tenderness of the knee and normal knee flexion and extension.  The Veteran's joint stability was also normal and he further had no functional impairment of the lower extremity. 

In December 2014, the Veteran was provided another VA examination.  The Veteran reported that he had no functional loss or impairment of the lower extremity.  After examination, the examiner opined that the Veteran's condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  He further stated that the Veteran's hip, knee, and foot issues were not related to the electrical shock in 1977 and were instead right lower extremity (RLE) radicular pain from lumbar spine pathology.

After the December 2014 rating decision denying service connection for right foot, right hip, right knee, right lower extremity, and nerve damage to the right elbow disabilities, the Veteran provided a private medical opinion.  In March 2015, the Veteran sought a private medical opinion on his right side issues.  The private physician, Dr. M., diagnosed the Veteran with lumbar radiculopathy with the possibility of complex regional syndrome type I of the right side.  He stated that an EMG could not positively identify diabetes as the cause of a neuropathy and that he could not determine what the cause of the nerve damage was based on a single point test.  He also reported that the Veteran's symptoms involving his right arm and right leg could not be explained by the EMG findings or "nerve damage" as in peripheral neuropathy.  He explained that in a complex regional pain syndrome, the Veteran's EMG could be normal or abnormal and have no direct correlation with his symptoms.  This could not be completely proved by the available testing.  However, Dr. M went on to opine that it is as likely as not that the electrical injury could have led to the Veteran's changes in the nervous system that developed into his complex pain syndrome.  He stated that it was his impression that the Veteran had not been thoroughly examined with tests to look for dysfunction of the nervous system, including the absence of imaging of his spine by MRI.  He explained that somatosensory evoked potentials could show an abnormality in the spinal cord as well.  However, he then stated that in patients with complex regional pain syndrome, even these tests could be normal while the patient indeed suffers from this condition because many times it affected the thin unmyelinated fibers that could not be tested through a regular nerve conduction study or somatosensory evoked potentials.  Dr. M then continued to opine that it is at least as likely as not that the original electrical injury that caused him to have all the physical limitations during his last few years in service have progressed over time to his current status. 

Following this private medical examination, the Veteran was provided another VA examination in October 2016.  Regarding the Veteran's right elbow, he reported that it started hurting only a few years ago while he was playing ball.  He maintained that there was tingling that started in the elbow and radiated down the ulnar aspect of his forearm until his wrist.  He stated that he was not certain that this had anything to do with his electrocution injury.  After examination, the examiner diagnosed the Veteran with degenerative disease of the lumbar spine with lumbar radiculopathy of the right side.  He further stated the Veteran was diabetic and had evidence of demyelinating axonal neuropathy in the bilateral lower extremities, which was consistent with diabetic neuropathy.  The examiner stated that electrocution injuries could present with variable patterns of neurologic injury.  The examiner then diagnosed the Veteran's right elbow issues as ulnar entrapment at the elbow.  The examiner also diagnosed the Veteran with degenerative disease in his right foot and calcaneal spur, which he attributed to be the cause of his foot pain.  The examiner also noted that at the time of his EMG/nerve conduction study, the Veteran had admitted to symptoms in both lower extremities.  Lastly, the examiner opined that it was less likely than not the Veteran's symptoms in the right upper and lower extremity are related to a remote electrical injury four decades ago.

After weighing all the evidence, the Board finds the September 2014, December 2014, and October 2016 VA medical examinations and opinions to be of significant probative value.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physicians' opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinions rendered.  The physicians opined that the Veteran's right foot disability, right knee disability, right hip condition, right elbow pain, and right lower extremity radiculopathy were not related to the Veteran's electrical accident while in service and further provided separate diagnoses and causes for each claim.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.

Although the Board puts into consideration the medical opinion by the private physician, the Board finds his findings were not conclusory.  Instead, his findings were more suggestive without providing a complete and thorough rationale that provided a nexus between the Veteran's current symptoms and the in-service accident.  Indeed, the private physician found that there was the possibility of complex regional syndrome type I of the right side and provided a diagnosis of rule out complex regional syndrome type I.  In rendering his explanation, the physician noted that an EMG could be normal or abnormal and have no direct correlation with the Veteran's symptoms.  He also stated that somatosensory evoked potentials could show an abnormality in the spinal cord, but that in patients with complex regional pain syndrome, even these tests could be normal while the patient indeed suffers from this condition.  The physician also opined that it is as likely as not that the electrical injury could have led to the Veteran's changes in the nervous system that developed into his complex pain syndrome (emphasis added).  A medical statement that there could have been an etiologic relationship between the Veteran's right knee, right elbow, right hip, and right lower extremity disabilities and service is a speculative opinion.  Such a speculative opinion is not probative, but, rather is inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (statement that outcome "may or may not" have been different is speculative).  Although Dr. M. included the "as likely as not" terminology, he has, in essence stated that it is possible that the Veteran has complex pain syndrome and that his in-service electrical injury could have led to his possible current diagnosis.  The speculative opinion does not provide probative or persuasive evidence to support the Veteran's claim.  Thus, Dr, M.'s March 2015 opinion, although essentially favorable to the Veteran's claims, is of little probative or persuasive value.

The Board also acknowledges the Veteran's assertions that his symptoms are a result of his electrical injury in service.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any disability is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claims and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for right foot disability, right knee disability, right hip condition, nerve damage to right elbow, and right lower extremity radiculopathy.  Therefore, the appeals must be denied. 

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his right foot disability, right knee condition, right hip condition, right elbow pain, and right lower extremity radiculopathy render him unable to maintain gainful employment. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

Here, service connection has not been established for any disabilities.  Thus, entitlement to TDIU cannot be awarded as a matter of law, and the Veteran's claim for such benefit is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right foot disability is granted. 

Entitlement to service connection for a right foot disability is denied.  

Entitlement to service connection for nerve damage to right elbow is denied.

Entitlement to service connection for right hip condition is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for right lower extremity radiculopathy is denied.

Entitlement to TDIU is denied.




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


